Case 5:16-cv-00370-VAP-SP Document 88 Filed 09/29/20 Page 1of1 Page ID #:2653

Office of the Clerk
United States Court of Appeals for the Ninth Circuit
Post Office Box 193939
San Francisco, California 94119-3939
415-355-8000

 

Molly C. Dwyer

 

 

Clerk of Court September 29, 2020
No.: 20-56004
D.C. No.: 5:16-cv-00370-VAP-SP
Short Title: Paul Hupp, et al v. Solera Oak Valley Greens Assoc, et al
Dear Appellant

Your notice of appeal has been received in the Clerk's office of the United States
Court of Appeals for the Ninth Circuit. The U.S. Court of Appeals docket number
shown above has been assigned to this case.

This appeal is subject to a pre-filing review order entered in case number
11-80041. The appeal will be reviewed by the Court to determine whether it will
be permitted to proceed. Do not file a brief until/unless directed by the Court to do
SO.

Briefing schedule will be set by future court order only if the Court
determines that the appeal should be allowed to proceed.
